DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 9-10, 13, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moenning, Jr. U.S. Publication No. (20100122705 A1).
With respect to claim 1, Moenning, Jr. discloses a system (shown in figs.1-3 and 6) comprising: 
a facial adapter or inner mask (14, fig.6) configured to conform to a first external portion of a face of a subject during a procedure (anesthesia administration during surgery) and [0003]; and 
a facial shield (12) comprising at least one access port or a hollow chamber (36, figs.2-3) and [0034] configured to allow access to at least a second external portion of the face during the procedure (as shown in fig.6); and 
a suction port (60, figs.3 and 6) disposed directly on the facial adapter or inner mask (14), the suction port (60) configured for connection to a suction source [0040, gas port 60 is defined in the shell 50 of the nasal mask 14. Although only one gas port 60 is shown in the illustrative embodiment described herein, it should be appreciated that any number of gas ports may be used. Moreover, the gas port 60 (or ports) may be located at various locations in the shell 50 to fit the needs of a given design. The gas port 60 includes a hollow tube 62 that extends outwardly from the nasal chamber 54. The hollow tube 62 has a proximal end 64 that opens into the nasal chamber 54. A distal end 66 of the hollow tube 62 may be coupled to a hose 68 or other type of fluid line of a medical gas administration circuit 70 (see FIG. 3). As such, the chamber 54 of the nasal mask 14 may be exposed to the medical gases (e.g., anesthesia gases or oxygen) supplied by the gas administration circuit 72. In other words, when the distal end 66 of the hollow tube 62 is coupled to the gas administration circuit 70, a supply pump (not shown) or pressurized tank (not shown) associated with the gas administration circuit 70 may be used to supply medical gases under positive pressure to the chamber 54 of the nasal mask 14 where such gases are then inhaled by the patient through the patient's nose.].  
With respect to claim 2, Moenning, Jr. discloses the facial adapter, the facial shield, and a surface of the face enclosed by the facial adapter define a partially-enclosed chamber (as shown in fig.6).  
With respect to claim 4, Moenning, Jr. inherently discloses when the suction port (60) is connected to the suction source as discussed in [0040], the partially-enclosed chamber is substantially pneumatically isolated from an environment surrounding the face (as shown in fig.6).  
With respect to claim 6, Moenning, Jr. discloses at least a portion of the facial shield (12) is substantially transparent (as shown in fig.6).  
With respect to claim 9, Moenning, Jr. discloses the facial adapter or inner mask (14, fig.6) is configured to compressively couple to the first portion of the face (as shown in fig.6).  
With respect to claim 10, Moenning, Jr. discloses the facial adapter or inner mask (14, fig.6) is customized to conform to surface contours of the face (as shown in fig.6).  
With respect to claim 13, Moenning, Jr. discloses the facial adapter or inner mask (14, fig.6) is integrally coupled to the facial shield (12, as shown in figs.2 and 6).  
With respect to claim 16, Moenning, Jr. discloses a filter coupled to the suction port [0067].  
With respect to claim 18, Moenning, Jr. discloses the access port comprises a cuttable material (the plastic material [0034] from which the facial shield is formed that comprises the access port is capable of being cut using a sharp knife).  
With respect to claim 19, Moenning, Jr. discloses the facial adapter or the facial shield comprises one or more grooves (30, fig.1) sized to accommodate one or more members selected from the group consisting of: a temperature probe.  
With respect to claim 20, Moenning, Jr. discloses the procedure comprises one or more members selected from the group consisting of: a surgical procedure [0003]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5, 7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moenning, Jr. 
With respect to claim 3, Moenning, Jr. substantially discloses the invention as claimed except when the device is connected to the suction source, the partially-enclosed chamber has a pressure less than 10 Pascals (Pa) below a pressure of an environment surrounding the face.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the device when connected to the suction source, such that the partially-enclosed chamber has a pressure less than 10 Pascals (Pa) below a pressure of an environment surrounding the face for the purpose of providing therapeutic effect to the anatomy of the user, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 5, Moenning, Jr. substantially discloses the invention as claimed except wherein, when the device is connected to the suction source, a rate of release of pathogenic particles expelled into an environment surrounding the face is reduced by a factor of at least 2 as compared to a situation in which the device is not connected to the suction source.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the device when connected to the suction source, such that a rate of release of pathogenic particles expelled into an environment surrounding the face is reduced by a factor of at least 2 as compared to a situation in which the device is not connected to the suction source for the purpose of decreasing pathogenic particles during use of the device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 7, Moening, Jr. substantially discloses the invention as claimed except the facial shield is disposed inside a frame that is coupled to the facial adapter. draft-2-  
Moening, Jr. however, teaches in another embodiment drawn to (figs.4-5) surgical mask 110, the nasal mask 114 is removable from the oral mask 112 [0048] by a frame (132, fig.4) coupled within the oral mask (112) and [0053].
In view of the teachings to the alternative embodiment to Moenning, Jr., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Moenning Jr. by incorporating a frame that is coupled to the facial adapter such that the facial adapter is detachably coupled to the facial shield such that in use, the oral mask or facial shield may be used without the nasal mask or facial adapter as a conventional anesthesia mask during surgery.
With respect to claim 14, Moenning, Jr. substantially discloses the invention as claimed but did not explicitly discloses facial adapter is detachably coupled to the facial shield.  
In another embodiment drawn to (figs.4-5) surgical mask 110, the nasal mask 114 is removable from the oral mask 112 [0048] and [0052, in use, the oral mask 112 or facial shield may be used without the nasal mask 114 or facial adapter as a conventional anesthesia mask during surgery] via catches or clips (136) and snap pins (134) and [0051].
In view of the teachings to the alternative embodiment to Moenning, Jr., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention form the facial adapter such that it is detachably coupled to the facial shield such that in use, the oral mask or facial shield may be used without the nasal mask or facial adapter as a conventional anesthesia mask during surgery.
With respect to claim 15, Moenning, Jr. substantially discloses the invention as claimed except a frame configured to couple the facial adapter to the facial shield.  
Moening, Jr. however, teaches in another embodiment drawn to (figs.4-5) surgical mask 110, the nasal mask 114 is removable from the oral mask 112 [0048] by a frame (132, fig.4) and [0053].
In view of the teachings to the alternative embodiment to Moenning, Jr., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Moenning Jr. by incorporating a frame such that the facial adapter is detachably coupled to the facial shield such that in use, the oral mask or facial shield may be used without the nasal mask or facial adapter as a conventional anesthesia mask during surgery.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moenning, Jr.  as applied to claim 1 above, and further in view of Kwok U.S. Patent No. (6,561,190).
With respect to claim 8, Moenning, Jr. substantially discloses the invention as claimed except the facial shield comprises one or more materials selected from the group consisting of. polymethylmethacrylate (PMMA), polystyrene (PS), general purpose polystyrene (GPPS), styrene acrylonitrile (SAN), styrene methyl methacrylate (SMMA), polycarbonate (PC), high heat polycarbonate (HH-PC), polyethylene terephthalate (PET), polyethylene terephthalate glycol (PET-G), cellulose acetate butyrate (CAB), methyl methacrylate butadiene styrene (MB S), methyl methacrylate acrylonitrile butadiene styrene (MABS), styrene ethylene butylene styrene (SEBS), styrene butadiene copolymer (SB), polyetherimide (PE), polyethersulfone (PES), polysulfone (PSU), cycloolefin copolymer (COC), polylactic acid (PLA), and glass. 
Kwok however, teaches a mask for use with a system for supplying breathable gas pressurised above atmospheric pressure to a human or animal's airways. The mask (10) includes a mask shell (12) which is, in use, in fluid communication with a gas supply conduit (30), and a gas washout vent assembly (20). At least the region of the mask shell (12) or conduit (30) surrounding or adjacent the vent assembly is formed from a relatively flexible elastomeric material (abstract); wherein the rigid plastics mask shell is formed from polycarbonate ([Col.2], lines 59-61).
In view of the teachings of Kwok, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the facial shield of Moenning, Jr by forming the facial shield of a relatively rigid material such as polycarbonate for withstanding negative pressure or suction pressure. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moenning, Jr. as applied to claim 10 above, and further in view of Truex et al. U.S. Publication No. (2017/0173371 A1).
With respect to claim 11, Moenning, Jr. substantially discloses the invention as claimed except the facial adapter comprises a silicone cured within a mold. 
Truex et al., however, teaches in an analogous art a gas mask [0001] comprising a facial adapter (gasket 34, fig.4) comprisies a silicone (the gasket may be a silicone resin [0080] cured within a mold (at gas mask shell 35, fig.3, the other side of the gasket or seal 34 being complementary to the three-dimensional image of the mask shell [0070], gas mask sizes produced at very low cost from high volume existing molds [0059].
In view of the teachings of Truex et al. it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the facial adapter of Moenning, Jr. to comprise a silicone cured within a mold for the purpose of producing a gas mask gasket being complementary to the mask shell and thereby ensure that the gasket is dimensioned to be complementary between the wearer’s face and the gas mask shell [0070] of Truex et al.
With respect to claim 12, the combination of Moenning, Jr./Truex et al. substantially discloses the invention as claimed.  Truex et al. further teaches the mold comprises a three-dimensional (3D) printed material [0070] and [0080].  

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Moenning, Jr. fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claim 17 which recite features not taught or suggested by the prior art drawn to Moenning, Jr.
Moenning, Jr. fails to disclose or fairly suggest the access port is covered by a silicone diaphragmdraft-3 -, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness rejection cannot be established with respect to the claimed subject matter as set forth in claim 17.

Response to Arguments
Applicant’s arguments, see pages 1-2, filed 04/06/2022, with respect to the rejection(s) of claim(s) 1-2, 4, 6, 8-10, 13-18 and 20 rejected under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moenning, Jr.  The Office relied on the secondary teachings drawn to Truex et al. to cure the deficiencies of Moenning, Jr.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786